                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:18CR304

           v.
                                                                     ORDER
LESLIE GRABER,

                      Defendant.


       This matter is before the Court on defendant Leslie Graber’s (“Graber”) Motion to
Suppress Statements and Evidence (Filing No. 15) he contends result from “[t]he police in
this case us[ing] Mr. Graber’s [state] probation officer as a ‘stalking horse[’] in order to
circumvent the Fourth Amendment.” In accordance with 28 U.S.C. § 636(b)(1)(B), the
Court referred the motion to the magistrate judge 1 for initial review. See also Fed. R. Crim.
P. 59(b). On May 22, 2019, after two evidentiary hearings, the magistrate judge issued a
Findings and Recommendation (Filing No. 60), recommending this Court deny Graber’s
motion. On June 6, 2019, Graber filed eight separate objections (Filing No. 62) to the
magistrate judge’s findings and recommendation.

       Having conducted a thorough de novo review of the record with a close eye on those
matters to which Graber has objected, see 28 U.S.C. § 636(b)(1), the Court finds the
magistrate judge’s findings and recommendations should be accepted and Graber’s motion
to suppress should be denied for the reasons stated by the magistrate judge. In short, the
Court agrees with the magistrate judge that Graber’s probation officer did not, as Graber
contends, impermissibly “serve as a stalking horse” for the police or overbear Graber’s will
in obtaining his consent to search the car he was driving and the motel room he was in.



       1
       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
of Nebraska.
      Because the officers in Graber’s case did not, under the circumstances, violate
Graber’s constitutional rights in searching the car or the motel room or in obtaining his
statements,

      IT IS ORDERED:
      1.      Defendant Leslie Graber’s objections (Filing No. 62) are overruled.
      2.      The magistrate judge’s Findings and Recommendation (Filing No. 60) is
              accepted.
      3.      Graber’s Motion to Suppress Statements and Evidence (Filing No. 15) is
              denied.


      Dated this 12th day of June 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            2
